                        Case 1:18-cv-00171-RJS Document 4 Filed 01/03/19 Page 1 of 3

                           United States District Court, District of Utah, COUNTY OF SALT LAKE




           Plaintiff/Petitioner: Multivoice LLC                                                  PROOF OF SERVICE
                                                                                                             Case No: 118-cv-00171-RJS
                         vs.
                                                                                                      Court Date/Time: 00/00/0000 / 12:00 AM
      Defendant/Respondent: NGM Insurance Company, a Florida Company                                      Court Room:



Legal documents received by Statewide Process Servers on the 26th day of December, 2018 at 2:03 PM to be served on:

NGM Insurance Company c/o National Registered Agents
1108 E South Union Ave
Midvale, UT 84047

I, Adam Robins, am over the age of 18, I am not a party to this action, and I am not an attorney for a party to this action. On the 28th
December, 2018 at 01:50 PM, I did the following:

Corporate Serve: By personally handing the legal document(s) with a conformed copy of this SUMMONS IN A CIVIL ACTION,
COMPLAINT AND JURY DEMAND to Michelle Fowler, AUTHORIZED PERSON, at 1108 E South Union Ave, Midvale, UT 84047 at
approximately 01:50 PM on 28th December, 2018.




Supplemental Data Appropriate to this Service:




I have not included any non-public information in this document.

I declare under criminal penalty under the law of Utah that the foregoing is true and correct.




                                                                X_______________________________________
                                                               Adam Robins - PI# A103445
                                                               Statewide Process Servers                                         Service
                                                               PO Box 845                                                        Fee:
                                                               West Jordan, UT, 84084                                            $35.00
                                                               801-809-4133
                                                                Manning Curtis Brandshaw and Bednar
                                                                136 e South Temple #1300
                                                                Salt Lake City, UT 84111
                                                                (801) 363-5678
                                                                Atty File#: 118-cv-00171-RJS
                                                                jji@mc2b.com




162126 162126 162126 162126 162126 162126
                       Case 1:18-cv-00171-RJS Document 4
                                                       3 Filed 01/03/19
                                                               12/26/18 Page 2
                                                                             1 of 3
                                                                                  2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                           District
                                                    __________      of Utah
                                                               District of __________

             Multivoice, LLC, a Utah company                          )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 1:18-cv-00171-RJS
                                                                      )
     NGM Insurance Company, a Florida company                         )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) NGM Insurance Company
                                           4601 Touchton Rd E. Ste. 3400
                                           Jacksonville, Florida 32246-4486
                                           c/o National Registered Agents, Inc.
                                           1108 E. South Union Avenue
                                           Midvale, Utah 84047


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: MANNING CURTIS BRADSHAW
                                             & BEDNAR PLLC
                                           Alan Bradshaw, Christopher M. Glauser
                                           136 East South Temple, Suite 1300
                                           Salt Lake City, Utah 84111


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:             12/26/2018
                                                                                           Signature of Clerk or Deputy Clerk
                        Case 1:18-cv-00171-RJS Document 4
                                                        3 Filed 01/03/19
                                                                12/26/18 Page 3
                                                                              2 of 3
                                                                                   2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:18-cv-00171-RJS

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
